MEMORANDUM **
Meksida Mnatsakanyan, a native and citizen of Armenia, petitions pro se for review of the Board of Immigration Appeals’(“BIA”) order denying her motion to reconsider its order denying her motion to reopen due to ineffective assistance of counsel. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. We deny in part and dismiss in part the petition for review.
In her opening brief, Mnatsakanyan fails to address the denial of her motion to reconsider, and therefore has waived any challenge to the BIA’s determination that she failed to identify any error of fact or law in the BIA’s prior decision. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (holding issues which are not. specifically raised and argued in a party’s opening brief are waived).
We lack jurisdiction to review the BIA’s April 10, 2006 denial of Mnatsakanyan’s motion to reopen because she failed to timely petition this court for review of that decision. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.